Case 1:18-cr-00457-AMD-CLP Document 207 Filed 09/18/20 Page 1 of 2 PageID #: 3620


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
  JN/DKK/LB/CJN                                     271 Cadman Plaza East
  F. #2017R05903                                    Brooklyn, New York 11201


                                                    September 18, 2020


  By Email and ECF

  Thomas C. Green
  Mark D. Hopson
  Michael Levy
  Joan M. Loughnane
  Sidley Austin LLP

  David Bitkower
  Matthew S. Hellman
  Jenner & Block LLP

                  Re:   United States v. Huawei Technologies Co., Ltd., et al.
                        Criminal Docket No. 18-457 (S-3) (AMD)

  Dear Counsel:

                Enclosed please find the government’s reproduction of an additional 1611
  documents in response to your request to downgrade certain documents previously produced
  as “Sensitive Discovery Material” (“SDM”). The production is being made in accordance
  with Rule 16 of the Federal Rules of Criminal Procedure and pursuant to the Protective
  Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The
  documents listed on the spreadsheet identified as Attachment A to this letter,1 were
  previously produced as SDM and are now being reproduced as “Discovery Material” (“DM”)
  under the Protective Order.




        1
       For ease of reference, this spreadsheet lists the new Bates number (PRODUCTION
  BEGDOC (REPROD)) alongside the original Bates number (PRODUCTION BEGDOC).
Case 1:18-cr-00457-AMD-CLP Document 207 Filed 09/18/20 Page 2 of 2 PageID #: 3621




               The government will also reproduce as DM the 2329 documents listed in
  Attachment B, after redacting personal identifying information and non-relevant customer
  names.



                                                   Very truly yours,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                            By:     /s/ Julia Nestor
                                                   Alexander A. Solomon
                                                   Julia Nestor
                                                   David K. Kessler
                                                   Sarah Evans
                                                   Assistant United States Attorneys
                                                   (718) 254-7000

                                                   DEBORAH L. CONNOR
                                                   Chief, Money Laundering and Asset
                                                   Recovery Section, Criminal Division
                                                   U.S. Department of Justice

                                            By:    /s/ Christian J. Nauvel
                                                   Laura Billings
                                                   Christian J. Nauvel
                                                   Trial Attorneys

                                                   JAY I. BRATT
                                                   Chief, Counterintelligence and Export
                                                   Control Section
                                                   National Security Division, U.S. Department
                                                   of Justice

                                            By:    /s/ Thea D. R. Kendler
                                                   Thea D. R. Kendler
                                                   David Lim
                                                   Trial Attorneys

  cc:    Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                               2
